Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Specie II, Fig. 16 which corresponding to claims 1-20 in the reply filed on 09/19/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8 and 12 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Sakakibara (Patent No.: US 10199359).
Re claim 1. Sakakibara, FIG. 17A teaches a nonvolatile memory device comprising: 
a substrate (120); 
a first semiconductor layer (38) on the substrate; 
an etching stop film ([152+ a bottommost layer 132], col. 10: lines 40-49) including a metal oxide on the first semiconductor layer; 
a mold structure (232/246) on which a second semiconductor layer (246) and an insulating layer (232) are alternately stacked on the etching stop film; 
a channel hole (149, FIG. 8) which penetrates at least one of the mold structure, the etching stop film, the second semiconductor layer and the substrate; and a 
channel structure (132/52/54/60, FIG. 10A) which extends along a side wall of the channel hole, and includes an anti-oxidant fil (63), a first blocking insulation film (132), a second blocking insulation film (52), a charge storage film (54), a tunnel insulating film (56) and a channel semiconductor (60) which are sequentially formed along the side wall of the channel hole, 
wherein the first semiconductor layer (38, FIG. 14B) contacts the first blocking insulation film (132 of FIG. 14A or 512 of FIG. 14B), the second blocking insulation film (52), the charge storage film (54), and the tunnel insulating film (56).
Re claim 5, Sakakibara, FIG. 17A teaches the nonvolatile memory device of claim 1, further comprising: 
a common source line plate (74/part of 38) between the substrate (120) and the first semiconductor layer (38), 
wherein the channel hole (149, FIG. 8) penetrates at least one of the mold structure (232/246), the etching stop film [152+ a bottommost layer 132], the first semiconductor layer (38), and the common source line plate (74/part of 38).
Re claim 8, Sakakibara, FIG. 17A teaches a nonvolatile memory device comprising: 
a substrate (120); 
a first semiconductor layer (38) on the substrate; 
an etching stop film [152+ a bottommost layer 132] including a metal oxide on the first semiconductor layer; 
a mold structure (232/246) on which a second semiconductor layer and an insulating layer are alternately stacked on the etching stop film; 
a common source line (74/part of 38) which penetrates the mold structure (232/246), the etching stop film [152+ a bottommost layer 132] and the first semiconductor layer (38); 
a channel hole (149, FIG. 8) which penetrates at least one of the mold structure, the etching stop film, the first semiconductor layer and the substrate; and 
a channel structure (132/52/54/60, FIG. 10A) which extends along a side wall of the channel hole, and includes an anti-oxidant film (63), a first blocking insulation film (132), a second blocking insulation film (52), a charge storage film (54), a tunnel insulating film (56) and a channel semiconductor (60) sequentially formed along the side wall of the channel hole, 
wherein the common source line (74/part of 38) is electrically connected to the channel semiconductor (60) through the substrate and the first semiconductor layer.
Re claim 12, Sakakibara, FIG. 17A teaches the nonvolatile memory device of claim 8, further comprising: 
a common source line plate between the substrate and the first semiconductor layer, 
wherein the channel hole penetrates through at least one of the mold structure, the etching stop film, the first semiconductor layer, and the common source line plate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-3, 4, 9-10, 11 and 6-7, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara.
Re claims 2-3, 6-7, 9-10 and 16-17 Sakakibara differs from the invention by not showing wherein the metal oxide is HfO2 (claim 2/9);
wherein the anti-oxidation film is AlN (claim 3/10);
wherein the second semiconductor layer is P-doped polysilicon (claim 6/16);
wherein the first semiconductor layer is N-doped polysilicon (claim 7/17).
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Re claims 4 and 11, Sakakibara differs from the claim invention by not disclosing wherein a thickness of the etching stop film is the same as a thickness of the second semiconductor layer.
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Claim(s) 13-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara in view of LEE (Pub. No.: US 2018/0026050).
Re claim 18/13, Sakakibara, FIG. 17A teaches a nonvolatile memory device comprising: 
a substrate (120); 
a first semiconductor layer (38) on the substrate; 
an etching stop film [152+ a bottommost layer 132] including a metal oxide on the first semiconductor layer; 
a mold structure (232/246) on which a second semiconductor layer and an insulating layer are alternately stacked on the etching stop film; 
a common source line (74/part of 38) which penetrates the mold structure, the etching stop film and the first semiconductor layer; 
a channel hole (149, FIG. 8) which penetrates at least one of the mold structure, the etching stop film, the second semiconductor layer and the substrate; 
a channel structure (132/52/54/60, FIG. 10A) which extends along a side wall of the channel hole (149), includes an anti-oxidant film (63), a first blocking insulation film (132), a second blocking insulation film (52), a charge storage film (54), a tunnel insulating film (56), a channel semiconductor (60) and a filling pattern (62) which are sequentially formed along the side wall of the channel hole, and includes a channel pad on the channel semiconductor and the filling pattern; 
wherein the first semiconductor layer (38) penetrates the first blocking insulation film (132), the second blocking insulation film (52), the charge storage film (54), and the tunnel insulating film (56) and is electrically connected to the channel semiconductor (60).
Sakakibara fails to teach an insulating spacer formed between the mold structure and the common source line, between the etching stop film and the common source line, and between the first semiconductor layer and the common source line (claim 13); 
a bit line contact electrically connected to the channel pad; 
an interlayer insulating film which surrounds the bit line contact; and 
a bit line disposed on the interlayer insulating film and electrically connected to the bit line contact (the rest of claim 18).
LEE teaches an insulating spacer (190, ¶ [0058]) formed between the mold structure (184/124) and the common source line (192), between the etching stop film (124+bottom most 184) and the common source line (192), and between the first semiconductor layer (182) and the common source line (192) (claim 13); 
a bit line contact (196) electrically connected to the channel pad; 
an interlayer insulating film (194) which surrounds the bit line contact; and 
a bit line (198, [0059]) disposed on the interlayer insulating film and electrically connected to the bit line contact (the rest of claim 18). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of preventing the electrical contact between the source line and the molding layers as taught by LEE, [0058]-[0060] . 
Re claim 19, Sakakibara differs from the invention by not showing wherein the metal oxide is HfO2.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Re claim 20, in the combination, LEE teaches the nonvolatile memory device of claim 18, wherein the insulating spacer (190) includes a protrusion (down ward) which penetrates into the second semiconductor layer (184) and contacts the common source line (192).
Re claim 14, in the combination, LEE teaches the nonvolatile memory device of claim 13, wherein the insulating spacer includes at least one insulating material (190).
Re claim 15, in the combination, LEE teaches the nonvolatile memory device of claim 13, wherein the insulating spacer (190) includes a protrusion (down ward) which penetrates into the second semiconductor layer (184) and contacts the common source line (192).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894